Exhibit 10.44

BGC HOLDINGS, L.P.

FOURTH AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Fourth Amendment (“Fourth Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”) as amended and restated as
of March 31, 2008, and as further amended as of March 1, 2009, August 3, 2009
and March 12, 2010 (as amended, the “Agreement”), is executed as of August 6,
2010 and is effective as of the 6th day of August, 2010.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement in connection with the creation of
new classes of Units in the Partnership; and

WHEREAS, this Fourth Amendment has been approved by each of the General Partner
and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Fourth Amendment:

Section 1. Amendments

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02 and 13.01 thereof, the
following definition set forth in Section 1.01 is hereby amended and restated as
follows:

‘“Cantor Group’ means Cantor and its Subsidiaries (other than the Partnership
and its Subsidiaries or any member of the BGC Partners Group), Howard W. Lutnick
and/or any of his immediate family members as so designated by Howard W. Lutnick
and any trusts or other entities controlled by Howard W. Lutnick.”

Section 2. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partner or Partners, as the case
may be, to make such other amendments to the Agreement as are necessary or
appropriate to give effect to the intent of this Fourth Amendment, including,
without limitation, to amend the Table of Contents or to reflect Amendment in an
Amended and Restated Agreement of Limited Partnership (and to further amend
and/or restate such Amended and Restated Agreement of Limited Partnership to
reflect this Fourth Amendment to the extent necessary or appropriate as
determined by the General Partner).



--------------------------------------------------------------------------------

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chairman and CEO CANTOR FITZGERALD, L.P.,
as the sole
Exchangeable Limited Partner  

/s/ Howard W. Lutnick

  Name:   Howard W. Lutnick   Title:   Chairman and CEO

[Signature Page to Fourth Amendment, effective as of August 6, 2010, to
Agreement of Limited Partnership

of BGC Holdings, L.P., as amended and restated regarding definition of Cantor
Group]